Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision *500and order of this Court dated November 18, 1991 (.People v Small, 177 AD2d 669), affirming a judgment of the Supreme Court, Queens County, rendered January 10, 1989.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745). Prudenti, P.J., Ritter, Santucci and O’Brien, JJ., concur.